Citation Nr: 0843493	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-39 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $10,364.20.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  As of March 1979, the veteran has been in receipt of VA 
compensation benefits for service-connected disabilities 
evaluated as 10 percent disabling.

2.  The competent evidence establishes that VA was notified 
in November 1981 that the veteran was incarcerated in a 
Federal correctional facility, yet took no action to verify 
the reason for or dates of incarceration.  

3.  The veteran is presently incarcerated for felony 
convictions as of May 1985.  

4.  In 1999, correspondence received from the veteran 
contained information indicating that he was incarcerated at 
a correctional facility in the State of Oklahoma.

5.  At no time did VA notify the veteran that it was his 
responsibility to inform VA of any felony convictions and/or 
incarceration for such convictions.

6.  VA's substantial fault in the creation of the overpayment 
outweighs the veteran's minor fault and other equitable 
factors.


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the amount of $10,364.20 is against equity and good 
conscience; recovery of the debt is waived.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(a), 1.965(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Nevertheless, the veteran is still entitled to a fair 
opportunity to present arguments and evidence is support of 
his request for a waiver.  However, in the present case, the 
Board is granting the entire benefit sought on appeal.  
Therefore, any discussion regarding whether the requirements 
for the fair development of the waiver request have been met 
is unnecessary.  

Factual Background

The veteran asserts that he is entitled to a waiver of 
recovery of an overpayment in the calculated amount of 
$10,364.20.  By way of background, the veteran was granted 
service connection for scar residuals of the right ankle and 
residuals of malaria in a February 1975 rating decision and 
assigned noncompensable disability evaluations for each 
disability.  The disability evaluation for scar residuals of 
the right ankle was increased to 10 percent in a March 1979 
rating decision.  

The veteran was incarcerated in Santa Fe, New Mexico at the 
time of receipt of his March 1979 award.  In September 1981, 
VA promulgated a new regulation which reduced compensation 
for incarcerated veterans; the effective date of the 
regulation was October 7, 1980.  46 Fed. Reg. 47,539 (Sept. 
29, 1981) (codified at 38 C.F.R. § 3.665 (2003)).  See also 
Veterans Disability Compensation and Housing Benefits 
Amendments of 1980, Pub. L. No. 96-385, 94 Stat. 1528 (1980) 
(now codified at 38 U.S.C.A. § 5313 (West 2002)).  This 
regulation provided for a one-half rate reduction of 
compensation payable for veterans rated less than 20 percent 
if they were (a) serving a period of incarceration for 
conviction of a felony committed after October 7, 1980, or 
(b) serving a period of incarceration after September 30, 
1980 (regardless of when the felony was committed), were 
incarcerated on October 1, 1980, and compensation or 
dependency and indemnity compensation (DIC) benefits were 
approved by VA after September 30, 1980.  38 C.F.R. 
§ 3.665(c) (2003).  

Following the above change in law, in November 1981, VA 
received a request for treatment records from the Federal 
Correctional Institution in Bastrop, Texas.  This request 
indicated that the veteran was "presently confined at this 
institution."  It is clear that the latter applicability 
category of 38 C.F.R. § 3.665 did not apply to the veteran as 
his 10 percent rating was established in March 1979.  
However, evidence associated with the claims file failed to 
establish whether his incarceration in November 1981 was for 
conviction of a felony committed after October 7, 1980.  
There is no indication that the RO made any attempt to verify 
when and why the veteran was incarcerated in November 1981.  

In February 1999, the veteran submitted a letter inquiring as 
to the whereabouts of his January and February compensation 
checks; he also requested that future compensation checks be 
sent to a bank account in Tahlequah, Oklahoma.  The envelope 
in which the February 1999 letter arrived is associated with 
the claims file.  The backside of the envelope is stamped 
with the following statement, "[t]his correspondence is from 
an inmate under the custody of the Oklahoma Department of 
Corrections."  

In January 2005, the veteran submitted a letter requesting a 
change in address for future compensation checks.  In his 
letter, the veteran indicated that he remained incarcerated 
at Oklahoma State Prison in McAlester, Oklahoma.  Thereafter, 
the RO obtained information from Oklahoma Department of 
Corrections that the veteran had been incarcerated since May 
1985, and was not scheduled for release until October 2021.  
Based on this information, in March 2005, the RO directed a 
letter to the veteran that proposed the reduction of his VA 
disability compensation to half of 10 percent, effective from 
July 29, 1985.  In April 2005, the veteran's disability 
compensation benefits were reduced to half of 10 percent 
effective from July 29, 1985, based upon his incarceration.  
This action created an overpayment of $10,364.20.

In May 2005, the veteran requested a waiver of the 
overpayment.  His request was denied in June 2005 by the 
Committee on Waivers and Compromises (Committee) on the basis 
that collection of the debt would not be against equity and 
good conscience.  The Committee determined that to not 
require the veteran to make restitution of this debt would 
result in unfair gain at the expense of the government.  They 
also found that recovery of the overpayment would not create 
undue financial hardship.  

Analysis

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person(s) having an interest in obtaining the 
waiver and recovery of the indebtedness from the recipient 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(a) (2008).  In this 
case, fraud, misrepresentation, or bad faith has not been 
shown.  Consequently, the remaining issue is whether it would 
be against equity and good conscience to require repayment of 
the debt.  

The standard 'equity and good conscience' will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
In making this determination, the facts and circumstances in 
a particular case must be weighed carefully.  Different 
factors must be considered, including, but not limited to: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  Id.  See also Ridings v. 
Brown, 6 Vet. App. 544 (1994).  

Concerning the relative degrees of fault, the Board concludes 
that the majority of the fault lies with the VA.  In this 
regard, at no time was the veteran ever provided notice of 
the need to keep VA informed of his status as an incarcerated 
veteran.  Furthermore, following promulgation of the 
September 1981 regulatory amendment, VA took no steps to 
determine whether the change in law was applicable to the 
veteran despite notice that he was incarcerated in a Federal 
correctional facility.  If it had, the veteran would likely 
have been made aware of the newly promulgated 38 C.F.R. 
§ 3.665 and the importance of VA having knowledge regarding 
his status as an incarcerated veteran.  Finally, the claims 
file indicates that VA should have been aware of the 
veteran's incarceration at least as early as 1999, evidenced 
by the ink stamps present on the envelopes containing the 
veteran's correspondence to VA.  In contrast, the veteran's 
fault is confined to failing to notify VA that he was 
incarcerated in 1985, thereby leading to him accepting the 
benefits to which he was not entitled.  The veteran asserts 
that he made no effort to disguise the fact that he was 
incarcerated.  Rather, he failed to notify VA because he was 
unaware of the change in law.  While ignorance of the law is 
not a valid defense, the Board acknowledges the confusion 
since the veteran had previously been incarcerated with no 
reduction to his benefits.  See Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1 (1947); Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991).  Under these 
circumstances, the Board finds the veteran's fault to be 
minimal as compared to VA's substantial fault in failing to 
notify the veteran that he must inform VA of any 
incarceration.

With respect to the other elements of equity and good 
conscience, the veteran remains incarcerated.  Therefore, he 
is not responsible for any living expenses and financial 
hardship is not demonstrated.  As for unjust enrichment, the 
Board acknowledges that the overpayment at issue is somewhat 
substantial, $10,364.20, as it represents a twenty-year 
overpayment.  Nevertheless, the Board finds VA's fault to be 
so substantial in the present case that any unjust enrichment 
is outweighed by VA's inaction.  Taken as a whole, therefore, 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  
Accordingly, waiver of recovery of the overpayment is 
warranted.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $10,364.20 
is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


